Citation Nr: 0736760	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-12 887	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for coronary artery 
disease.  

2. Entitlement to service connection for a low back 
disability.  

3. Entitlement to service connection for an adrenal gland 
disability.  

4. Entitlement to service connection for a kidney disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1952 to October 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran requested a hearing before a Veterans Law Judge; 
however, on the date of his scheduled hearing in October 
2007, he canceled his hearing request.  

The veteran has a pending claim of service connection for 
post-traumatic stress disorder and a pending claim for a 
total disability rating for compensation based on individual 
unemployability.  


FINDING OF FACT

Prior to the promulgation of a Board decision in the appeal, 
the Board received written notification in October 2007 from 
the veteran that he desired to withdraw his appeal on the 
claims of service connection for coronary artery disease, a 
low back disability, an adrenal gland disability, and a 
kidney disability.  
 

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2007).  

In this case, the veteran in written correspondence received 
by the Board in October 2007 withdrew the appeal on the 
claims of service connection for coronary artery disease, a 
low back disability, an adrenal gland disability, and a 
kidney disability.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


